DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 7-10, 15, 16, 18 and 19 are objected to because of the following informalities:  These claims recite “contact cooler” and should recite --tubular contact cooler--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art this limitation has been interpreted as --the tubular contact cooler--.
Claim 11 recites “such as a Peltier device” and it is unclear if a Peltier device is required or is merely exemplary.  For the purpose of the application of prior art this limitation has been interpreted as the Peltier device not being required.   
Claim 13 recites the limitation “the tube” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art this limitation has been interpreted as --the tubular contact cooler--.
Claim 15 recites “the interior” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art this limitation has been interpreted as --an interior--.
Claims 8, 10, 12, 14 and 16-19 are necessarily rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-10 and 13-22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 3,467,104 to Burbridge et al. (Burbridge).
Regarding claim 1, Burbridge teaches a device (40) for cooling tissue (Col. 1, lines 44-47) comprising a tube (41) having an inlet end and an outlet end opposite of the inlet end (Fig. 2 and Col. 3, lines 9-16), and an interior (43) traversing the length of the tube, the interior being a passageway for cooling fluid to circulate within the interior (Col. 3, lines 49-51), wherein the tube is shaped to a contour of biological tissue of a patient (Col. 3, lines 51-62).
Regarding claim 2, Burbridge teaches the device of claim 1 as well as wherein the tube comprises a flexible material and is user manipulable to a desired shape (Col. 4, lines 3-15).
Regarding claim 3, Burbridge teaches the device of claim 1 as well as wherein the contour comprises a patient’s maxillary and/or mandibular arches (Col. 4, lines 36-42).
Regarding claim 4, Burbridge teaches the device of claim 3 as well as wherein the tube is held to the patient’s maxillary and/or mandibular arches using a clamp (44).
Regarding claim 5, Burbridge teaches the device of claim 1 as well as wherein the tube is surrounded by an insulative covering (Col. 4, lines 6-10) traversing at least a portion of the exterior of the tube.
Regarding claim 6, Burbridge teaches the device of claim 1 as well as further comprising a structural wire (54) traversing the interior of the tube (54 goes across/moves or passes along the interior 43, Fig. 2A and Col. 4, lines 11-15), wherein 
Regarding claim 7, Burbridge teaches a system 9Fig. 1) for cooling tissue (Col. 1, lines 44-47) comprising a tubular contact cooler (40) having an inlet end and an outlet end opposite of the inlet end (Fig. 2 and Col. 3, lines 9-16), and an interior (43) traversing the length of the contact cooler configured to allow a cooling fluid to traverse the interior from the inlet to the outlet (Col. 3, lines 49-51), and a fluid cooler (Fig. 1) comprising a cooler inlet (24) connected to the contact cooler’s outlet end, and a cooler outlet (21) connected to the contact cooler’s inlet end, wherein the fluid cooler circulates the cooling fluid from the tubular contact cooler to the fluid cooler and cools the cooling fluid to a desired temperature (Col. 3, lines 1-47), and wherein the tubular contact cooler is shaped to a contour of biological tissue of a patient (Col. 3, lines 51-62).
Regarding claim 8, Burbridge teaches the system of claim 7 as well as wherein the tubular contact cooler is shaped to surround a patient’s maxillary or mandibular arches (Col. 4, lines 36-42).
Regarding claim 9, Burbridge teaches the system of claim 7 as well as wherein the tube is surrounded by an insulative covering (Col. 4, lines 6-10) traversing at least a portion of the exterior of the tube.
Regarding claim 10, Burbridge teaches the system of claim 7 as well as further comprising a structural wire (54) traversing the interior of the tube (54 goes across/moves or passes along the interior 43, Fig. 2A and Col. 4, lines 11-15), wherein the structural wire maintains the tube in a fixed shape and/or cross-section (Col. 4, lines 11-15).
oC (Col. 2, lines 48-50).
Regarding claim 13, Burbridge teaches the system of claim 7 as well as further comprising a temperature sensor (29) attached to the tube and connected to the cooling device, wherein the cooling device uses the temperature sensor to vary the temperature of the cooling fluid (Col. 3, lines 22-37).
Regarding claim 14, Burbridge teaches the system of claim 7 as well as wherein the tubular contact cooler is user-manipulable into a desired shape (Col. 4, lines 3-15).
Regarding claim 15, Burbridge teaches a method for cooling tissue (Col. 2, lines 16-18) comprising applying a tubular contact cooler (40) to a patient’s tissue configured to circulate a cooling fluid through an interior of the contact cooler (Col. 3, lines 61-66), wherein the cooling fluid’s temperature is below 14oC (Col. 2, lines 23-36) and the tubular contact cooler is shaped to a contour of tissue (Col. 3, lines 51-62).
Regarding claim 16, Burbridge teaches the method of claim 15 as well as wherein the tubular contact cooler is applied to the interior and/or exterior portions of the patient’s maxillary or mandibular arches (Col. 4, lines 36-42).
Regarding claim 17, Burbridge teaches the method of claim 15 as well as wherein the step of applying the tubular contact cooler to a patient’s tissue further comprises the step of clamping the contact cooler to the patient’s tissue (Col. 3, line 68-Col. 4, line 2).

Regarding claim 19, Burbridge teaches the method of claim 15 as well as further comprising the steps of circulating, from the tubular contact cooler, the cooling fluid to a cooling device, reducing the temperature of the cooling fluid to a desired temperature within the cooling device, and circulating the cooling fluid from the cooling device to the tubular contact cooler (Col. 3, lines 1-47).
Regarding claim 20, Burbridge teaches a recirculating anesthetic cooling system (Fig. 1) for numbing a patient’s intra-oral tissues (Col. 1, lines 44-47) comprising a contact cooler (40) comprising a contact cooler inlet (Fig. 2 and Col. 3, lines 9-16), a contact cooler outlet (Fig. 2 and Col. 3, lines 9-16), a buccal portion and a lingual portion (Col. 3, lines 48-50), a fluid cooler (Fig. 1) comprising a fluid cooler outlet (21) connected to the contact cooler inlet (Fig. 1) and a fluid cooler inlet (24) connected to the contact cooler outlet (Fig. 1), and a cooling fluid disposed throughout the contact cooler and the fluid cooler (Col. 3, lines 1-67), wherein the cooling fluid is circulated from the contact cooler to the fluid cooler, and wherein the fluid cooler reduces the cooling fluid’s temperature to a desired temperature (Col. 3, lines 1-47).
Regarding claim 21, Burbridge teaches the system of claim 21 as well as wherein the buccal portion of the contact cooler is configured to contact the exterior portion of the patient’s gum, and the lingual portion of the contact cooler is configured to contact the interior portion of the patient’s gum (Figs. 2, 2A and Col. 4, lines 36-42).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbridge in view of US 2014/0236271 A1 to Fronda et al. (Fronda).
Regarding claim 11, Burbridge teaches the system of claim 7, as well as the fluid cooler comprising a refrigeration unit (16), but does not teach wherein the fluid cooler comprises a thermo-electric cooling technology such as a Peltier device.  Fronda teaches an analogous fluid cooler ([0048]) including a refrigeration unit (90) that should preferably be such that it has a good cooling response time to cold fluid passing through 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794